DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2019/0310353) in view of Waldern (US 2016/0238772).
Regarding Claim 1, Sun teaches a transmitter for light detection and ranging (LiDAR) [0009; 0019; 0053-55], comprising: a laser source configured to provide a native laser beam;  5a light collimator configured to collimate the native laser beam to form an input laser beam [0009; 0019; 0053-55] and a beam shifter configured to shift the input laser beam [0009; 0019; 0053-55] …the output laser beam and the input laser beam being parallel to each other [0009; 0019; 0053-55]. Sun does not explicitly teach, but Waldern does teach… transmitting along a lateral direction …along a vertical direction perpendicular to the lateral direction by a displacement to form an output laser beam [0023-24; 0037-41; 0045; 0048-49]. It would have been obvious to modify the transmitter of Sun to use a beam shifter in order to ensure control of the parallel beams in an orthogonal direction to the initial direction of emission. 
Regarding Claim 12, Sun teaches a transmitter for light detection and ranging (LiDAR) [0009; 0019; 0053-55], comprising: a laser source configured to provide a plurality of native laser beams [0009; 0019; 0053-55]; a light collimator configured to collimate the plurality of native laser beams to a plurality of input laser beams [0009; 0019; 0053-55] 20… at least one beam shifter configured to shift at least one of the plurality of input laser beams [0009; 0019; 0053-55] … the at least one of the plurality of input laser beam being parallel with the respective output laser beam [0009; 0019; 0053-55]; and 25Attorney Docket No. 10001-01-0095-USDiDi Ref. No. D19F00022USa beam combiner configured to receive the at least one output laser beam [0009; 0019; 0053-55].  Sun does not explicitly teach, but Waldern does teach… transmitting along a lateral direction …along a vertical direction perpendicular to the lateral direction by a displacement to form an output laser beam [0023-24; 0037-41; 0045; 0048-49]. It would have been obvious to modify the transmitter of Sun to use a beam shifter in order to ensure control of the parallel beams in an orthogonal direction to the initial direction of emission.
Regarding Claim 12, Sun teaches a transmitter for light detection and ranging (LiDAR) [0009; 0019; 0053-55], comprising: a laser source configured to provide a plurality of native laser beams [0009; 0019; 0053-55];  27Attorney Docket No. 10001-01-0095-USDiDi Ref. No. D19F00022USa light collimator configured to collimate the plurality of native laser beams to a plurality of collimated laser beams [0009; 0019; 0053-55]…a beam shifter configured to shift one of the plurality of collimated laser beams [0009; 0019; 0053-55] … the one of the plurality of collimated laser beam being parallel with the shifted laser beam; and a beam combiner configured to receive the shifted laser beam and at least one non-shifted collimated laser beam, the shifted laser beam Sun does not explicitly teach, but Waldern does teach… transmitting along a lateral direction …along a vertical direction perpendicular to the lateral direction by a displacement to form an output laser beam [0023-24; 0037-41; 0045; 0048-49], and the at least one non-shifted laser beam each being at a different elevation along the vertical direction [0023-24; 0037-41; 0045; 0048-49]. It would have been obvious to modify the transmitter of Sun to use a beam shifter in order to ensure control of the parallel beams in an orthogonal direction to the initial direction of emission.
Regarding Claim 13, Sun does not explicitly teach  - but Waldern does teach wherein the at least one output laser beam are each at a different elevation along the vertical direction when being received by the beam combiner [0023-24; 0037-41; 0045; 0048-49]. It would have been obvious to modify the transmitter of Sun to use a beam shifter in order to ensure control of the parallel beams in an orthogonal direction to the initial direction of emission.
Regarding Claim 14, Sun does not explicitly teach  - but Waldern does teach wherein the beam combiner is further configured to receive at least one of the plurality of input laser beams without being shifted along the vertical direction, the at least one output laser beam and the at least one of the plurality of input laser beams each being at a different elevation along the vertical direction [0023-24; 0037-41; 0045; 0048-49]. It would have been obvious to modify the transmitter of Sun to use a beam shifter in order to ensure control of the parallel beams in an orthogonal direction to the initial direction of emission.
Regarding Claim 2 and 15, Sun also teaches wherein the beam shifter comprises an input surface configured to receive the input laser beam and an output surface configured to emit the output laser beam, the input surface being parallel with the output surface [0009; 0019; 0053-55].15Regarding Waldern also teaches these limitations in  [0023-24; 0037-41; 0045; 0048-49].
Regarding Claims 3 and 16, Sun does not explicitly teach  - but Waldern does teach wherein the beam shifter comprises a tilted glass plate, and wherein the input surface and the output surface each has a tilting angle against the vertical direction, the tilting angle being determined by at least one of an incident angle of the input laser beam on the input surface, a thickness of the tilted glass plate, a refractive index of the tilted glass plate, and the displacement [0023-24; 0037-41; 0045; 0048-49]. It would have been obvious to modify the transmitter of Sun to use tilted glass plate beam shifter in order to ensure control of the parallel beams in an orthogonal direction to the initial direction of emission.
Regarding Claim 4, Sun does not explicitly teach  - but Waldern does teach wherein a thickness of the tilted glass plate is in a range from about 0.5 millimeter to about 5.0 millimeter [0023-24; 0037-41; 0045; 0048-49]. It would have been obvious to modify the transmitter of Sun to use tilted glass plate beam shifter in order to ensure control of the parallel beams in an orthogonal direction to the initial direction of emission, as one having ordinary skill in the art would select a desired thickness based on desired angle and beam spread. 
Regarding Claim 5, Sun also teaches wherein the beam shifter further comprises a plurality of intermediate surfaces between the input surface and the output surface, at least one intermediate laser beam transmitting from the input surface and the output surface through the plurality of intermediate surfaces [0009; 0019; 0053-55]. Waldern also teaches these limitations in  [0023-24; 0037-41; 0045; 0048-49]. 
Regarding Claims 6 and 17, Sun also teaches wherein the beam shifter comprises a first and a second diffractive optical elements being parallel with each other and separated from each other by a distance, forming a first intermediate surface and a second intermediate surface between the input surface and the output surface; and  10the input laser beam forms an intermediate laser beam through the first diffractive optical element and the intermediate laser beam forms the output laser beam through the second diffractive optical element, the intermediate laser beam transmitting from the first intermediate surface to the second intermediate surface [0009; 0019; 0053-55]. Waldern also teaches these limitations in  [0023-24; 0037-41; 0045; 0048-49].15
Regarding Claim 7, Sun also teaches wherein the first and the second intermediate surfaces are parallel to each other, and the distance is determined based on the displacement and an incident angle of the intermediate laser beam [0009; 0019; 0053-55]. Waldern also teaches these limitations in  [0023-24; 0037-41; 0045; 0048-49].
Regarding Claims 8 and 18, Sun does not explicitly teach  - but Waldern does teach wherein the first and the second diffractive optical elements 20comprise a first set and a second set of diffraction gratings, and wherein a grating spacing of each of the first and the second sets of diffraction gratings is determined by at least one of the deviation angle of the intermediate laser beam and a wavelength of the intermediate laser beam. [0023-24; 0037-41; 0045; 0048-49]. It would have been obvious to modify the transmitter of Sun to use first and second diffraction gratings in order to ensure control of the parallel beams in an orthogonal direction to the initial direction of emission, as one having ordinary skill in the art would select a desired thickness based on desired angle and beam spread.
Regarding Claim 9, Sun does not explicitly teach  - but Waldern does teach wherein the grating spacing of each of the first and second sets of diffraction gratings is in a range from about 1.0 pm to about 5.0 pm [0023-24; 0037-41; 0045; 0048-49]. It would have been obvious to modify the transmitter of Sun to use first and second diffraction gratings in order to ensure control of the parallel beams in an orthogonal direction to the initial direction of emission, as one having ordinary skill in the art would select a desired spacing based on desired angle and beam spread.
Regarding Claims 10 and 19, Sun does not explicitly teach  - but Waldern does teach wherein the first and the second diffractive optical elements 5comprise a first and a second phase plates each having a gradient refractive index, the first and the second phase plates being oriented 180 degrees from each other and each being aligned along the vertical direction, the gradient refractive index being determined based on at least one of the incident angle of the intermediate laser beam, a thickness of each of the first and the second phase plates, and a location of light transmission in each of the first and the second phase plates [0023-24; 0037-41; 0045; 0048-49]. It would have been obvious to modify the transmitter of Sun to use first and second diffraction phase plates in order to ensure control of the parallel beams in an orthogonal direction to the initial direction of emission, as one having ordinary skill in the art would select a desired spacing based on desired angle and beam spread.
Regarding Claim 11, Sun does not explicitly teach  - but Waldern does teach wherein the refractive index varies linearly along the respective extending direction in each of the first and the second phase plates, and the thickness of each of the first and the second phase plates is in a range from about 0.2 millimeters to about 1.0 millimeters [0023-24; 0037-41; 0045; 0048-49]. It would have been obvious to modify the transmitter of Sun to use first and second diffraction phase plates in order to ensure control of the parallel beams in an orthogonal direction to the initial direction of emission, as one having ordinary skill in the art would select a desired thickness based on desired angle and beam spread.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645